     Case: 1:20-cv-01681 Document #: 23 Filed: 05/11/20 Page 1 of 1 PageID #:174

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Kirby Land Company, Inc.
                                             Plaintiff,
v.                                                          Case No.: 1:20−cv−01681
                                                            Honorable Steven C. Seeger
Komatsu Financial Limited Partnership
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, May 11, 2020:


       MINUTE entry before the Honorable Steven C. Seeger: Plaintiff's response to the
motion to dismiss and/or motion to change venue (Dckt. No. [18]) is due on June 8, 2020.
Reply is due on June 22, 2020. Motion hearing previously set for June 2, 2020 is stricken.
Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
